IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                             NO. 2013-KA-01771-COA

BRISCESON AUGUSTA HASKINS A/K/A                                       APPELLANT
BRICESON AUGUSTUS HASKINS A/K/A
BRISCESON HASKINS

v.

STATE OF MISSISSIPPI                                                    APPELLEE


DATE OF JUDGMENT:                       09/26/2013
TRIAL JUDGE:                            HON. JOHN C. GARGIULO
COURT FROM WHICH APPEALED:              HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                 OFFICE OF STATE PUBLIC DEFENDER
                                        BY: GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                  OFFICE OF THE ATTORNEY GENERAL
                                        BY: LISA L. BLOUNT
DISTRICT ATTORNEY:                      JOEL SMITH
NATURE OF THE CASE:                     CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                CONVICTED OF BURGLARY AND
                                        SENTENCED AS A HABITUAL OFFENDER
                                        TO SEVEN YEARS IN THE CUSTODY OF
                                        THE MISSISSIPPI DEPARTMENT OF
                                        CORRECTIONS WITHOUT ELIGIBILITY
                                        FOR PAROLE OR PROBATION, WITH THE
                                        SENTENCE TO RUN CONSECUTIVELY TO
                                        THE SENTENCE CURRENTLY BEING
                                        SERVED
DISPOSITION:                            AFFIRMED - 03/24/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE IRVING, P.J., ISHEE AND CARLTON, JJ.

      CARLTON, J., FOR THE COURT:

¶1.   A Harrison County jury found Brisceson Haskins guilty of burglary of a business.

Haskins now appeals his conviction and raises the following issues: (1) whether he was
entitled to a new court-appointed attorney; (2) whether he was entitled to a different trial

judge; and (3) whether the State’s attorney “intimidated” him and made him “scared to

testify.” Finding no error, we affirm.

                                           FACTS

¶2.    A grand jury indicted Haskins for burglary of a business. After hearing the testimony

presented at Haskins’s trial, a jury found him guilty. The circuit court judge sentenced

Haskins to seven years, as a habitual offender, in the custody of the Mississippi Department

of Corrections, without the possibility of parole or probation. The circuit court judge further

ordered that Haskins’s sentence for burglary run consecutively to another sentence currently

being served by Haskins.

¶3.    Following his burglary conviction, Haskins filed a motion for a new trial or, in the

alternative, a judgment notwithstanding the verdict. In addition, Haskins filed a motion for

reconsideration of his sentence. The circuit court judge denied both motions. Aggrieved,

Haskins appeals to this Court.

¶4.    After reviewing the matter, Haskins’s appellate attorney filed a brief pursuant to

Lindsey v. State, 939 So. 2d 743, 748 (¶18) (Miss. 2005), stating that he could find no

arguable issues to support an appeal. Haskins was given additional time to file a pro se brief,

and he now raises the following issues for this Court’s consideration: (1) whether he was

entitled to a new court-appointed attorney; (2) whether he was entitled to a different trial

judge; and (3) whether the State’s attorney “intimidated” him and made him “scared to


                                              2
testify.”

                                          DISCUSSION

¶5.    When an appellate attorney believes no meritorious issues exist upon which to base

an appeal, he must follow the procedure outlined in Lindsey. Havard v. State, 94 So. 3d 229,

234 (¶10) (Miss. 2012). The appellate attorney “must ‘file and serve a brief in compliance

with Mississippi Rule of Appellate Procedure 28’ and certify to the court a diligent review

of the procedural and factual history of the criminal action has taken place and that ‘there are

no arguable issues supporting the client’s appeal.’” Id. at 234-35 (¶10) (quoting Lindsey, 939
So. 2d at 748 (¶18)). The appellate attorney must specifically examine:

       (a) the reason for the arrest and circumstances surrounding the arrest; (b) any
       possible violations of the client’s right to counsel; (c) the entire trial transcript;
       (d) all rulings of the trial court; (e) possible prosecutorial misconduct; (f) all
       jury instructions; (g) all exhibits, whether admitted into evidence or not; and
       (h) possible misapplication of the law in sentencing.

Id. at 235 (¶10). The appellate attorney “must then transmit a copy of the appellant’s brief

to the client, inform him . . . of the findings, and explain his . . . right to file an appellate brief

pro se.” Id. Once all the briefs have been filed, this Court evaluates the case on its merits

and renders an opinion. Id.

¶6.    In the present case, Haskins’s appellate attorney from the Office of the State Public

Defender has certified to this Court that he followed the procedure set forth in Lindsey.

While we find no need for additional briefing from Haskins’s appellate attorney, we

acknowledge that Haskins has filed his own pro se brief for our consideration. We therefore


                                                  3
turn to a review of the issues raised by Haskins.

       I.     Whether Haskins was entitled to a new court-appointed attorney.

¶7.    In his first assignment of error, Haskins states that he informed the circuit court judge

he wanted a different attorney because his court-appointed attorney had represented him on

previous charges. On appeal, however, Haskins fails to argue that his court-appointed

attorney offered ineffective assistance of counsel or was in any way deficient in his

representation of Haskins.

¶8.    As our precedent recognizes, “defense counsel is presumed competent.” Bennett v.

State, 990 So. 2d 155, 158 (¶9) (Miss. 2008) (citing Strickland v. Washington, 466 U.S. 668,

690 (1984)). Furthermore, we find this issue is procedurally barred because Haskins fails to

cite any legal authority or to offer any record evidence to show that he was entitled to a new

court-appointed attorney. “Because the appellant bears the burden of persuasion on appeal,

this Court will not consider issues on appeal for which the appellant cites no supporting

authority.” Faul v. Perlman, 104 So. 3d 148, 156 (¶27) (Miss. Ct. App. 2012) (quoting

Sumrall v. Miss. Power Co., 693 So. 2d 359, 363 (Miss. 1997)).

       II.    Whether Haskins was entitled to a different trial judge.

¶9.    Haskins next asserts that he asked the State’s attorney if he could “change judges”

because the circuit court judge presiding over his trial had been involved in every case in

which he had been convicted. After reviewing the record and applicable caselaw, we find

this issue is also procedurally barred. “Rule 1.15 of the Uniform Rules of Circuit and County


                                               4
Court Practice allows any party to move for the recusal of a judge ‘if it appears that the

judge’s impartiality might be questioned by a reasonable person knowing all the

circumstances.’” Rice v. State, 134 So. 3d 292, 299 (¶17) (Miss. 2014) (quoting URCCC

1.15). “However, [Rule] 1.15 requires a motion for recusal to be filed ‘within 30 days

following notification to the parties of the name of the judge assigned to the case.’” Rice,
134 So. 3d at 299 (¶17).

¶10.   In the present case, the record reflects that Haskins was convicted by a jury rather than

by a circuit court judge presiding over a bench trial. The record also reflects that Haskins

failed to object to the circuit court judge or to file a motion asking the circuit court judge to

recuse himself. As our caselaw recognizes, “[t]he failure to seek recusal generally is

considered implied consent to have the judge go forward in presiding over the case.” Id.

(citing Tubwell v. Grant, 760 So. 2d 687, 689 (¶8) (Miss. 2000)). Because Haskins failed

to raise the issue of recusal prior to his appeal, his untimely objection on appeal to this Court

is barred.

¶11.   Notwithstanding the procedural bar, Haskins’s argument also fails on the merits. In

previously addressing the issue of recusal, the Mississippi Supreme Court stated:

       This Court applies an objective test to determine whether a trial judge should
       have recused himself in a particular matter. A judge is required to disqualify
       himself if a reasonable person, knowing all the circumstances, would harbor
       doubts about his impartiality. The judge is presumed to be qualified and
       unbiased, and the challenger bears the burden of overcoming this presumption.
       This presumption is overcome only by evidence raising a reasonable doubt as
       to the validity of the presumption.


                                               5
Id. at (¶18) (internal citations and quotation marks omitted).

¶12.   On appeal, Haskins claims that the circuit court judge possessed a conflict of interest

and was prejudiced against him. Haskins further argues that the circuit court judge referred

to him as a “common thief” in front of the jury. The record reflects that, after the jury’s

verdict, the circuit court judge made the following statements during Haskins’s sentencing:

               All right. Mr. Haskins, this jury has found you guilty of burglary. You
       are[,] in fact[,] guilty of burglary. And, frankly, sir, I find you to be [a]
       habitual offender. You are a habitual offender. And for reasons unbeknownst
       to the court but only to you, you’re a thief. Accordingly, it is the sentence of
       this court that you be sentenced to a term of seven years.

¶13.   Despite Haskins’s assertions, we find no merit to the argument that he was entitled

to another circuit court judge. As previously stated, a presumption exists that judges are

qualified and unbiased. Id. After reviewing the record in this case, a reasonable person,

knowing all the circumstances, would not harbor doubts as to the circuit court judge’s

impartiality. Because Haskins fails to provide sufficient evidence to raise a reasonable doubt

as to the circuit court judge’s impartiality, we find that this argument lacks merit.

       III.   Whether the State’s attorney “intimidated” Haskins and made him
              “scared to testify.”

¶14.   In his final assignment of error, Haskins claims that he was “intimidated” and “scared

to testify” because the State’s attorney said she would show pictures of his mug shots to

jurors and the jurors would learn of his prior convictions. Like the other issues he raises on

appeal, Haskins again fails to cite any legal authority in support of this assignment of error,

and the record contains no evidence to support his allegation that the State’s attorney

                                              6
intimidated him to compel him not to testify. As previously discussed, “the appellant bears

the burden of persuasion on appeal, [and] this Court will not consider issues on appeal for

which the appellant cites no supporting authority.” Faul, 104 So. 3d at 156 (¶27) (quoting

Sumrall, 693 So. 2d at 363). Furthermore, “[n]ew issues not presented to the trial court for

resolution may not be raised for the first time on appeal.” Bates v. State, 879 So. 2d 519, 522

(¶7) (Miss. Ct. App. 2004) (citing Capnord v. State, 840 So. 2d 826, 828 (¶5) (Miss. Ct. App.

2003)). After reviewing the record and relevant caselaw, we find this issue is procedurally

barred.

¶15.   After a thorough examination of Haskins’s pro se brief and the record in this case, we

find that Haskins fails to raise any arguable issues in support of his appeal. We therefore

affirm Haskins’s conviction and sentence.

¶16. THE JUDGMENT OF THE HARRISON COUNTY CIRCUIT COURT OF
CONVICTION OF BURGLARY AND SENTENCE AS A HABITUAL OFFENDER
OF SEVEN YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS WITHOUT ELIGIBILITY FOR PAROLE OR PROBATION, WITH
THE SENTENCE TO RUN CONSECUTIVELY TO THE SENTENCE CURRENTLY
BEING SERVED, IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED
TO HARRISON COUNTY.

   LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
MAXWELL, FAIR AND JAMES, JJ., CONCUR.




                                              7